Exhibit 10.3

NOTICE OF REDEMPTION

TO THE HOLDERS OF

HF Financial Capital Trust I

10,000 CAPITAL SECURITIES

310 COMMON SECURITIES

(the “Securities”)

Your Securities is hereby called for redemption on December 8, 2006 pursuant to
Annex I,  Section 4 of the Amended and Restated Declaration of Trust dated as of
November 28, 2001 between HF Financial Corp. as the Company, Wilmington Trust
Company, as the Institutional Trustee and Delaware Trustee and the
Administrators named therein. The Securities will be redeemed at the Redemption
Price of 100%.

On December 8, 2006, the Securities or portions thereof designated for
redemption will become due and payable.  Payment will be made upon presentation
and surrender to:

BY MAIL:

BY HAND:

 

 

Wilmington Trust Company

Wilmington Trust Company

Corporate Trust

Corporate Trust

1100 North Market Street

301 West 11th Street

Wilmington, DE 19890

1st Floor

 

Wilmington, DE

 

In the case of Securities designated for partial redemption, a new Security in
the principal face amount equal to the unredeemed portion thereof will be
issued.  On and after December 8, 2006, interest shall cease to accrue on the
Securities or portions thereof designated for redemption.

HF Financial Capital Trust I

 

 

 

 

Dated: October 11, 2006

 


--------------------------------------------------------------------------------